DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: bayonet lugs 3, slots 4, nozzle 50 and tether 119.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “17” has been used to designate both a central disc and a finger.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The specification is not properly arranged. The specification is not divided into sections such as “Background of the invention”, “field of the invention”, “Detailed description of the invention”, “Brief description of the drawings” etc.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Remfry (EP 2822794 B1).
Regarding claim 1, Remfry discloses a refueling coupling having: an annular member (1), a fitting (2, 3, 4) on the annular member complementary to a pressure refueling nozzle (52) and  a displaceable dry-break member (5) in the coupling for normally sealing the coupling via a seal (6) between the annular member (1) and the dry-break member (5), the dry-break member being displaceable from its sealing position on connection of a pressure refueling nozzle (52), an aperture (11) in the displaceable dry-break member (5) and a subsidiary displaceable member  (12) carried by the dry-break member (5), this member (12) normally closing the aperture (11); wherein: the subsidiary displaceable member (12) is adapted to be manually removable from the dry-break member (5) for gravity refueling. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Remfry (EP 2822794 B1) in view of Ryan (US 2020/0071059 A1).
Regarding claim 1, if applicant argues the subsidiary displaceable member (12) is not manually removable, then Ryan discloses an adaptor fitting (270) that is manually removable (figure 2B). Ryan teaches the adaptor coupling may include a dry break fitting to ensure a transfer of material within a sealed environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Remfry by using an adaptor fitting that is manually removable to allow direct supply of the liquid to the reservoir.
Regarding claim 2, wherein the subsidiary displaceable member (270) is rotatably engageable in the dry-break member.
Regarding claim 3, wherein the subsidiary displaceable member (270)  is rotatably engageable in the dry-break member by a bayonet fitting arrangement.
Regarding claim 4, wherein the subsidiary displaceable member (270) is rotatably engageable in the dry-break member by provision of complementary screw threads (230a, 230b) on the dry-break and subsidiary displaceable members.
Regarding claim 5, including a graspable element  (260) provided on the subsidiary displaceable member.
Regarding claim 6, wherein the graspable element (260) is arranged pivotally to lie flush with or beneath the outer surface of the dry-break member and be liftable for grasping and turning the subsidiary displaceable member.
Regarding claim 7, including a tether (well known) for tethering the subsidiary dry break member to the coupling when removed for gravity refueling.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose dry break coupling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747